UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4730



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ERNEST PEEBLES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-03-165)


Submitted:   June 22, 2005                 Decided:   August 31, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney H. Kirstein, SIDNEY H. KIRSTEIN ATTORNEY, Lynchburg,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Edward A. Lustig, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Ernest Peebles, Jr., pled guilty in May 2004 to

possession of five or more grams of crack cocaine with intent to

distribute, 21 U.S.C. § 841(a), (b)(1)(B)(iii) (2000), and was

sentenced to a term of ninety-two months imprisonment. Peebles now

seeks to appeal his sentence.       Because he waived his right to

appeal, we dismiss the appeal.

          Peebles’ plea agreement contained the following waiver

provision:

     Notwithstanding any other provision of this plea
     agreement, and understanding that I have no guarantee,
     based on the recommendations or stipulations contained in
     this agreement, of any particular disposition by the
     Court, and understanding that the Court may sentence me
     up to the maximum provided under the statute to which I
     am agreeing to plead guilty, I hereby waive my right of
     appeal as to any and all issues in this case and consent
     to the final disposition of this matter by the United
     States District Court. I further waive any right I may
     have to collaterally attack any sentence imposed in any
     future proceeding, including but not limited to my
     rights, if any, under 28 U.S.C. § 2255. I understand
     that if I pursue any collateral attack on my conviction
     and sentence, this will constitute a breach of this
     agreement, and entitle the government to any of its
     remedies under this agreement.

          This court reviews the validity of a waiver de novo.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the

issue being appealed is within the scope of the waiver.     United

States v. Attar, 38 F.3d 727, 731-33 (4th Cir. 1994).   A waiver is

valid if the defendant’s agreement to the waiver was knowing and


                                 - 2 -
voluntary.     United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).     Generally,   if   the    district   court    fully   questions    a

defendant regarding the waiver of his right to appeal during the

Fed. R. Crim. P. 11 colloquy, the waiver is both valid and

enforceable.    Wessells, 936 F.2d at 167-68.

           At the guilty plea hearing, after the Fed. R. Crim. P. 11

colloquy, Peebles acknowledged that he had read, understood, and

signed the plea agreement.         The court asked Peebles’ attorney to

summarize the plea agreement and specifically asked whether it

contained a waiver of appeal rights.           Peebles’ attorney informed

the court that his client was waiving his right to appeal under the

terms of the agreement.      The court then asked Peebles whether his

attorney had said anything contrary to his understanding of the

agreement.     Peebles answered in the negative.

           Peebles argues that he did not “waive challenges or

objections to the ultimate sentence of the judge,” and that an

appeal “from such rulings, as opposed to case issues,” is not

precluded.      This claim ignores the language of Section H of

Peebles’     plea   agreement,     quoted   above,     which    sets   out   a

comprehensive waiver of his right to appeal the sentence.              Peebles

contends further that Section C of his plea agreement “should be

construed to allow appeals from guideline rulings.”                Section C

states that the government would recommend a sentence at the low


                                    - 3 -
end of the guideline range, but that the court was not obligated to

follow the government’s recommendation, and that a sentence that

varied from the government’s recommendation did not constitute a

basis for withdrawal of the guilty plea.      We are not persuaded that

Section C gives Peebles the right to appeal his sentence.

           Citing United States v. Guevara, 941 F.2d 1299 (4th Cir.

1991), Peebles maintains that, “given the one-sided nature of the

document prepared by the Government,” he should have the same

appeal rights as the government.           His reliance on Guevara is

misplaced because it dealt with a plea agreement that contained a

waiver of the defendant’s right to appeal but was silent as to the

government’s appeal rights.     Guevara held that “such a provision

against appeals must also be enforced against the government, which

must be held to have implicitly cast its lot with the district

court, as the defendant explicitly did.”        941 F.2d at 1299-1300.

Peebles’   plea   agreement   is    distinguishable   because   Peebles

explicitly waived his right to appeal and the government explicitly

retained its right to appeal.

           Finally, Peebles argues that his waiver was not knowing

and voluntary because he could not know when he entered into the

plea agreement in May 2004 what errors the district court might

later commit at the sentencing hearing.       However, we recently held

that a waiver of the right to appeal contained in a plea agreement

that was accepted before the Supreme Court’s decision in United


                                   - 4 -
States v. Booker, 125 S. Ct. 738 (2005), was not invalidated by a

subsequent change in the law.       United States v. Blick, 408 F.3d

162, 170-73 (4th Cir. 2005).

           Accordingly, we dismiss the appeal.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 5 -